Citation Nr: 1735796	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or costochondritis with restrictive pulmonary disease.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected irritable bowel syndrome.

3.  Entitlement to a rating in excess of 10 percent for service-connected costochondritis with restrictive pulmonary disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to September 1992, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2011 and February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Following the August 2016 SSOC, additional evidence was associated with the Veteran's VA claims file.  In July 2017, the Veteran submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed obstructive sleep apnea is as likely as not related to his military service.

2.  Throughout the appeal period, the Veteran's service-connected irritable bowel syndrome has been manifested by severe diarrhea with recurrent abdominal distress; there is no evidence of substernal pain associated with his irritable bowel syndrome.

3.  The Veteran's service-connected costochondritis with restrictive pulmonary disease is manifested by intermittent chest pain and pulmonary function findings of no worse than the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; impaired oxygen consumption has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial 30 percent rating for the service-connected irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 (2016).

3.  The criteria for a rating in excess of 10 percent for service-connected costochondritis with restrictive pulmonary disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, DCs 5321, 6845 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in November 2009, March 2010, and November 2011 complied with VA's duty to notify the Veteran including as to the service connection, as well as increased and initial rating claims.  With respect to the initial rating claim, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the increased rating claim, the March 2010 letter complied with VA's duty to notify.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.

Pursuant to the November 2015 Board Remand, the Veteran was afforded VA examinations in May 2017 as to his service-connected irritable bowel syndrome and costochondritis with restrictive pulmonary disease.  He was also provided a VA examination with medical opinions in April 2016 as to his claimed obstructive sleep apnea.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2016 and May 2017 VA examination reports and medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that his sleep apnea began during his military service.  See, e.g., the Veteran's statement dated March 2016.  He has alternatively contended that his sleep apnea is due to service-connected PTSD and/or costochondritis with restrictive pulmonary disease.  See the Veteran's statements dated April 2016 and May 2016.  The Board has reviewed the record and concludes that the evidence supports an award of service connection for currently diagnosed obstructive sleep apnea.

The Veteran served on active duty from April 1989 to September 1992.  His service treatment records (STRs), including his August 1992 separation examination, do not document any sleep-related abnormalities or complaints.

A private sleep study dated in February 2009 indicated a diagnosis of obstructive sleep apnea.  A November 2009 VA examination report noted that the Veteran had been diagnosed with obstructive sleep apnea via a sleep study three or four years prior.

In a November 2011 VA addendum opinion, the examiner reported that the Veteran's obstructive sleep apnea is less likely as not a result of his costochondritis or environmental conditions.  The examiner explained, "[t]he Veteran's sleep apnea is currently defined as a structural obstruction partially due to body habitis and not due to chest wall/lung conditions or to environmental exposures."

Pursuant to the November 2015 Board Remand, the Veteran was afforded a VA examination with medical opinion in April 2016.  The examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had not reported trouble sleeping at the time of his August 1992 service separation examination.  The examiner continued, "[f]urther review of STR's does not yield evidence of a diagnosis of sleep apnea, or sleep-related problems or symptoms pathognomic for sleep apnea, or of an exposure during service in Southwest Asia which caused symptoms pathognomic for sleep apnea."

In an April 2016 VA addendum opinion, the examiner explained that the Veteran's obstructive sleep apnea is not caused or aggravated by his service-connected costochondritis with restrictive pulmonary disease.  The examiner explained, "[c]ostochondritis is a different disease process [a]ffecting a different part of the body and does not aggravate sleep apnea."  The examiner further stated that the Veteran's restrictive lung disease and sleep apnea affect different parts of the body in different ways - "restricting lung expansion versus obstructive the throat, and they do not aggravate each other."  Critically, however, the examiner did not provide an opinion as to whether the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.

In contrast, the Veteran submitted multiple journal articles concerning the association between psychiatric disorders, including PTSD, and sleep apnea.  Further, in support of his claim, he submitted a June 2017 letter from Dr. D.A.  After reviewing the Veteran's medical history, as well as the pertinent medical literature, Dr. D.A. concluded that it is more likely than not that the Veteran's obstructive sleep apnea is secondary to his service-connected PTSD.  Dr. D.A. explained, "[t]he medical literature highly supports a nexus between OSA and this condition.  The scientific observation that the derangement of REM sleep prominent in PTSD patient[s] is the cause for sleep apnea is of particular importance in this case."

Given the evidence in favor of secondary service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current obstructive sleep apnea is caused by his service-connected PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Irritable bowel syndrome

The General Rating Formula for Diseases and Injuries of the Digestive System provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under DC 7319, a noncompensable rating is warranted for mild irritable bowel syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is warranted for moderate irritable bowel syndrome with frequent episodes of bowel disturbance and abdominal distress.  A maximum schedular 30 percent disability rating is warranted for severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

In this matter, the Veteran is service connected for irritable bowel syndrome, currently evaluated as 10 percent disabling.  He contends that he is entitled to a higher rating for his chronic irritable bowel syndrome.  For the reasons that follow, the Board finds that a rating of 30 percent, but no higher, is warranted.

The Veteran was awarded service connection for irritable bowel syndrome in an October 2011 rating decision, effective from September 13, 2009.  He disagreed with the assigned initial rating and perfected a timely appeal in May 2013.

The Veteran was afforded a VA general medical examination in November 2009.  He reported that five to ten minutes after eating greasy food, he experiences diarrhea and then feels better.  The Veteran takes Pepto-Bismol daily, which helps to control his bowel movements.  He reported that he has normal bowel movements approximately three times per day.  His stools are neither bloody nor tarry.  He endorsed heartburn, if he eats tomato-based foods or takes certain medications.  The Veteran takes Tums to relieve his heartburn symptoms.  He denied any symptoms of reflux.  In a September 2010 VA addendum opinion, the examiner reported that the Veteran gastrointestinal symptoms are consistent with irritable bowel syndrome, which is a chronic multisystem illness of unexplainable etiology and is likely related to his Southwest Asia service.

VA treatment records dated in December 2010 documented the Veteran's complaints of bloatedness with eating a lot.  He also experiences gas.  He denied any associated early satiety.  He denied nausea and vomiting.  He stated that he is eating healthier and has intentionally lost about 50 pounds in a little over a year.

In his February 2012 notice of disagreement (NOD), the Veteran reported that he "lives on" Pepto-Bismol in an effort to control his symptoms of irritable bowel syndrome, but "[n]othing really works."  He stated that, contrary to the findings of the November 2009 VA examiner, he does regularly experience diarrhea, constipation, and constant abdominal distress.

The Veteran was afforded another VA examination as to his irritable bowel syndrome in December 2012.  He reported a long history of gastrointestinal upset, made worse with junk food.  He has had symptoms of liquid diarrhea since his military service, and takes Pepto-Bismol at least three to four times per day.   He denied constipation and reflux.  He has not experienced any weight loss due to his irritable bowel syndrome.  He reports liquid diarrhea approximately seven to eight times per day.  The examiner stated that the Veteran does not have episodes of bowel disturbance with abdominal distress.  The examiner opined that the Veteran's irritable bowel syndrome has no impact on his ability to work.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in March 2016 as to his irritable bowel syndrome.  The examiner noted that the Veteran continues to take over-the-counter Pepto-Bismol regularly to treat his irritable bowel symptoms.  He has not had any surgical treatment for irritable bowel syndrome.  The Veteran reported at least six to seven soft/watery stools per day with intermittent abdominal pain with gas and bloating.  He has no alternating constipation.  He experiences occasional episodes of bowel disturbance with abdominal distress.  He has had no weight loss attributable to irritable bowel syndrome.  There is no evidence of malnutrition or serious health complications due to the Veteran's gastrointestinal symptoms.  The examiner stated that the Veteran's irritable bowel syndrome has no impact on his ability to work.

Based on the foregoing evidence, and affording the Veteran all benefit of the doubt, the Board finds that a 30 percent evaluation is appropriate from the date of service connection.  Namely, the Veteran's statements, his treatment records, and the November 2009, December 2012, and March 2016 VA examination reports document symptoms of recurrent abdominal pain with severe diarrhea occurring at least seven times daily.  As such, the Board finds the Veteran's irritable bowel syndrome to more nearly approximate the criteria for an evaluation of 30 percent under DC 7319.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.1, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected irritable bowel syndrome, the evidence shows no distinct periods of time during the appeal period, when his service-connected irritable bowel syndrome varied to such an extent that a rating greater or less than 30 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 30 percent rating is warranted for service-connected irritable bowel syndrome from the date of service connection.

The Board notes that 30 percent is the highest rating available for irritable bowel syndrome under the pertinent schedular criteria.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Costochondritis with restrictive pulmonary disease

Historically, the Veteran was service connected for costochondritis in a November 1996 rating decision; a noncompensable rating was assigned.  In October 2007, the RO increased the assigned rating to 10 percent.  In a February 2009 rating decision, the RO granted service connection for restrictive pulmonary disease, and assigned a combined rating of 10 percent for costochondritis with restrictive pulmonary disease.  The Veteran disagreed with the assigned rating.  See the Veteran's NOD dated February 2012.  Specifically, he argues that he is entitled to a separate compensable rating for the service-connected costochondritis.  See, e.g., the Veteran's statement dated March 2016.

The Veteran is currently assigned a 10 percent rating for service-connected costochondritis with restrictive pulmonary disease under DC 5321-6845.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).

The rating schedule does not provide a specific diagnostic code for costochondritis, so the Veteran's costochondritis has been rated analogously under Diagnostic Code 5321 for an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  38 C.F.R. § 4.73, DC 5321.  Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).

In this case, the Veteran's respiratory disability is currently rated under 38 C.F.R. § 4.97, DC 6845, which evaluates impairment from chronic pleural effusion or fibrosis.  The Board finds this diagnostic code to be appropriate, as it pertains to restrictive lung disease, which is consistent with the Veteran's respiratory diagnosis of restrictive pulmonary disease.

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845 includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2016).

Specifically, pursuant to DC 6845, a 10 percent rating requires Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6845 (2016).  A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or cardiorespiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Note (3) to DC 6845 indicates that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5231), however, will not be separately rated.

The post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2016).

The Veteran was afforded a VA examination in June 2011 as to his costochondritis with restrictive pulmonary disease.  He reported shortness of breath; however, upon physical examination there was no evidence of abnormal breath sounds.  Pulmonary function testing indicated possible mild pulmonary restriction with no significant bronchodilator response.  FEV-1/FVC was 79 percent of predicted before bronchodilator and 80 percent of predicted post-bronchodilator.  The examiner opined that the Veteran's lung volumes "did not confirm restriction but rather were within normal limits except for the reduced expiratory reserve volume, which is likely reduced due to the patient's obesity."  Carbon monoxide diffusing capacity was within normal limits.  The examiner reported that the Veteran's respiratory disability has no impact on his ability to work, and has does not affect his usual occupation or daily activities.

In a November 2011 VA addendum opinion, the examiner indicated that the "Veteran's current symptoms suggest reactive airway, specifically activity induced reactive airway."  He noted that pulmonary function testing in 2009 and 2011 defined possible mild pulmonary restriction.  The Veteran's chest x-rays have been normal, which the examiner stated supports a diagnosis of mild pulmonary restriction.  The examiner further explained, "[r]estrictive pulmonary disease can present with perceived shortness of breath and can be associated with an extra pulmonary condition such as costochondritis whereas the expansion of the chest wall is limited the chest wall pain."

Private treatment records dated in September 2012 indicated that the Veteran had sought emergency treatment for recurrent chest discomfort.  It was noted that the discomfort lasted approximately 30 minutes and was retrosternal with tightness radiating to the neck, left shoulder, and down the left arm.  It was associated with diaphoresis and shortness of breath.  The Veteran was prescribed nitroglycerin, which reduced the pain.  A chest x-ray was negative.

The Veteran was afforded another VA examination in December 2012 at which time he reported continuing complaints of chest pain and shortness of breath.  The Veteran also endorsed a chronic cough productive of brown sputum.  He has not required the use of antibiotics in the past year.  He is prescribed Symbicort, Albuterol, and Claritin to treat his respiratory symptoms.  He reported that his symptoms have improved since starting Symbicort as he is able to climb stairs more easily without becoming short of breath.  Physical examination revealed no rales, rhonchi, or wheezes of the lungs.  Breath sounds were distant, which the examiner stated was due to the Veteran's obesity.  The Veteran's respiratory disability does not require the use of corticosteroid medications.  He uses inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  He does not use oral bronchodilators or out-patient oxygen therapy.  The Veteran's respiratory condition does not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  A February 2012 chest x-ray was negative.  However, the examiner failed to provide the Veteran's pulmonary function testing results.

Private treatment records dated in January 2016 noted a continuing diagnosis of asthma.  He uses Symbicort and Proventil.  He denied emergency room visits or admission due to his respiratory disability.  He has bronchitis several times per year.  He reported that he has gained 30 pounds in the past few years.  The treatment provider noted that the Veteran's asthma is poorly controlled.  The treatment provider stated that the Veteran "has weight gain, throat clearing, cough, wheezing no sputum, no hemoptysis, chest tightness, no chest pain, no dyspnea at rest, dyspnea on exertion, orthopnea, no syncope, and no edema."  The Veteran's lungs were clear to auscultation, bilaterally.  The treatment provider indicated that spirometry demonstrated good effort, severe obstruction, flows significantly down from previous testing, loop consistent with obstruction.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in March 2016 at which time the examiner noted diagnoses of restrictive lung disease and costochondritis.  The examiner opined that these "are two completely different conditions.  Costochondritis is a muscular condition involving the intercostal muscles of chest wall, while restrictive lung disease pertains to the lungs."  The Veteran's current examination indicated that the costochondritis resolved, but the Veteran still has evidence of a respiratory condition with complaints of shortness of breath.  The Veteran reported shortness of breath daily, usually associated with physical activity.  He uses Albuterol and Dulera daily.  He denied the use of corticosteroids and out-patient oxygen therapy.  The Veteran's chest x-ray was normal.  He has no history of cor pulmonale, ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  The examiner noted that pulmonary function testing was conducted in February 2016, but the pre and post FVC results were questionable due to patient inability to perform the maneuvers according to ATS standards.  The PFT report also indicated that it cannot be said with certainty that the test was valid.  Accordingly, repeat pulmonary function testing was performed in March 2016; the Veteran demonstrated good cooperation and good effort.  The examiner noted that the results of the test appeared valid, "although ATS standards for three acceptable maneuvers [were] not met."  The Veteran could not inspire minimum volume for the DLCO.  The examiner further explained, "[t]here is no significant bronchodilator response.  Lung volumes obtained by body plethysmography shows mild restriction."  The following results were indicated via the March 2016 pulmonary function testing:  pre-bronchodilator findings were FEV-1 of 54 percent predicted, and post-bronchodilator findings were 54 percent of predicted; pre-bronchodilator FEV-1/FVC findings were 102 percent predicted and post-bronchodilator FEV-1/FVC findings were 111 percent of predicted.  As noted the Veteran could not inspire minimum volume for the DLCO.  Significantly, the examiner indicated that the FEV-1/FVC test results were the most accurate reflection of the Veteran's level of disability.  The examiner opined that the Veteran's respiratory disability has no impact on his ability to work.

The April 2016 VA examination, conducted to assess the Veteran's sleep apnea, indicated that the Veteran continues to experience costochondritis.  It was noted that the Veteran's last episode of chest pain was two months ago, and was treated with Motrin.

The Veteran was afforded a VA examination in May 2016 to assess the severity of his respiratory disability.  The examiner confirmed a diagnosis of restrictive pulmonary disease associated with costochondritis.  The Veteran reported that in the past twelve months his lung condition has worsened, as he needs more medication and is experiencing more dyspnea on exertion.  The Veteran must take medication daily, and his activity is limited due to dyspnea on exertion and shortness of breath.  He is treated with oral and inhaled medication, but has not required corticosteroid medication.  His condition does not require the use of antibiotics, and he does not require out-patient oxygen therapy.  The Veteran's chest x-ray indicated chronic interstitial changes bilaterally.  Pulmonary function testing showed pre-bronchodilator FEV-1 of 71 percent of predicted and post-bronchodilator FEV-1 at 77 percent of predicted.  Pre-bronchodilator findings showed FEV-1/FVC at 101 percent of predicted, and post-bronchodilator findings showed FEV-1/FVC at 106 percent of predicted.  DLCO testing was not completed due to the Veteran's condition.

The Veteran was afforded a separate VA examination in May 2017, at which time the examiner confirmed a continuing diagnosis of costochondritis.  It was noted that the Veteran started getting pains in his chest during his military service.  In the last twelve months, his costochondritis has worsened and he now experiences frequent pain.  The Veteran reported that he experiences a daily ache in his chest with intermittent sharp pain.  His symptoms are treated with oral non-steroid anti-inflammatory medication.  The examiner reported that the Veteran does have an injury to the Muscle Group XXI, the muscle of respiration: the left thoracic muscle group.  The Veteran has no history of rupture of the diaphragm with herniation.  He does not have any extensive muscle hernia of any muscle.  He has no scars associated with his muscle injury.  His muscle injury does not affect the muscle substance or function.  He has no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement as a result of his Muscle Group XXI injury.  The Veteran's muscle strength was intact; there was no evidence of muscle atrophy.  The examiner reported that the Veteran's costochondritis has no impact on his ability to work.

As noted above, the Board recognizes the Veteran's contention that he is entitled to a separate compensable rating for costochondritis.  To this end, the evidence of record set forth above documents his complaints of recurrent intermittent chest pain.  However, the Veteran's costochondritis has been rated by analogy to DC 5321 for impairment of Muscle Group XXI (function: respiration: muscle of respiration:  thoracic muscle group).  This diagnostic code pertains to the muscle group, which has been identified by VA examiners as affected by the costochondritis.  See, e.g., the VA examination report dated May 2017.  Thus, pursuant to DC 6845, Note 3, the Veteran may not be assigned a separate rating for disabilities affecting the thoracic muscle group (Muscle Group XXI), such as costochondritis.  As such, a separate compensable rating may not be assigned.
The Board further concludes that a rating in excess of 10 percent is not warranted at any time during the appeal period for the service-connected costochondritis with restrictive pulmonary disease.  The July 2011, December 2012, and May 2017 VA examinations did not show pulmonary function testing results of FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted, as required for the next higher rating of 30 percent.  The Board recognizes that pulmonary function testing, performed in conjunction with the March 2016 VA examination, documented FEV-1 of 54 percent predicted.  However, the examiner determined that the results of FEV-1/FVC at 111 percent predicted is the test that most accurately reflects the Veteran's level of disability.  The Board will therefore use the results from the FEV-1/FVC as part of determining the disability rating.  See 38 C.F.R. § 4.96(d)(6) ("38 C.F.R. § 4.96(d)(4) ("When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.").  Thus, FEV-1/FVC at 111 percent predicting, as documented by the March 2016 VA examiner, also does not warrant a rating in excess of 10 percent for the service-connected restrictive pulmonary disease.

In sum, a rating higher than 10 percent is not warranted for restrictive pulmonary disease as the PFT results do not meet the criteria for any of the higher ratings, nor has oxygen consumption or any cardiopulmonary complications been shown.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his disability is more severe than the current evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether his symptomatology meets the specific disability rating criteria under the applicable diagnostic code.  Here, the applicable diagnostic code largely requires specific pulmonary function test results, which are beyond the competence of a lay person to describe and the Veteran has not reported more severe findings than were evident on the examinations described above.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners examined the Veteran, and provided specific clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own general statements regarding his increased symptomatology.

Accordingly, the Board concludes that a rating in excess of 10 percent is not warranted for service-connected costochondritis with restrictive pulmonary disease at any time during the appeal period.

The Board has considered whether the Veteran is entitled to a staged rating.  However, the Board finds that the disability picture for the Veteran's service-connected disability more closely approximates that contemplated by the currently assigned noncompensable evaluation throughout this appeal.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.









ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to a 30 percent rating the service-connected irritable bowel syndrome is granted, subject to the laws and regulations governing the award of monetary benefit.

Entitlement to a rating in excess of 10 percent for service-connected costochondritis with restrictive pulmonary disease is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


